SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under §240.14a-12 URS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 6. Amount Previously Paid: 7. Form, Schedule or Registration Statement No.: 8. Filing Party: 9. Date Filed: Notice of 2011 Annual Meeting and Proxy Statement URS CORPORATION 600 Montgomery Street, 26th Floor San Francisco, CA94111-2728 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TIME: 9:00 A.M., Pacific Daylight Time, on May 26, 2011 TIME: Offices of Cooley LLP 101 California Street, 5th Floor San Francisco, CA94111-5800 ITEMS OF BUSINESS: (1) To elect our Board’s nominees for director to serve until their successors are elected. (2) To ratify the selection by the Audit Committee of PricewaterhouseCoopers LLP as our independent registered public accounting firm for fiscal year 2011. (3) To approve, on an advisory basis, the compensation of our named executive officers, as disclosed in this proxy statement. (4) To indicate, on an advisory basis, the preferred frequency of stockholder advisory votes on the compensation of our named executive officers. (5) To consider any other matters that may properly come before the Annual Meeting. These items of business are more fully described in the Proxy Statement accompanying this Notice. RECORD DATE: Only holders of record of URS common stock at the close of business on April 4, 2011 are entitled to vote at the Annual Meeting or any postponement or adjournment of the Annual Meeting. By Order of the Board of Directors Joseph Masters, Secretary San Francisco, California April 21, 2011 Important Notice Regarding the Availability of Proxy Materials for the Stockholders’ Meeting to Be Held at 9:00 A.M. on May 26, 2011 at the Offices of Cooley LLP at 101 California Street, 5th Floor, San Francisco, CA94111-5800 The proxy statement, annual report to stockholders and annual report on Form 10-K are available at http://www.urs.com/proxy. Stockholders are cordially invited to attend the Annual Meeting in person.Whether or not you expect to attend the meeting, please complete, date, sign and return the enclosed proxy as promptly as possible in order to ensure your representation at the Annual Meeting.A return envelope (which is postage prepaid if mailed in the United States) has been provided for that purpose.Even if you have given your proxy, you may still vote in person if you attend the Annual Meeting.Please note that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the Annual Meeting, you must obtain a proxy card issued in your name from the record holder. Table of Contents About The Annual Meeting 1 Additional Information 6 Information About The Board Of Directors 8 Proposals Requiring Your Vote 30 ·Proposal 1 - Election Of Directors 30 ·Proposal 2 - Ratification Of Selection Of Our Independent Registered Public Accounting Firm 39 ·Proposal 3 -Advisory Vote On Executive Compensation 42 ·Proposal 4 - Advisory Vote On The Frequency Of Advisory Votes On Executive Compensation 46 Report Of The Audit Committee For Fiscal Year 2010 49 Security Ownership Of Certain Beneficial Owners And Management 50 Section 16(a) Beneficial Ownership Reporting Compliance 52 Compensation Committee Interlocks And Insider Participation 52 Report Of The Compensation Committee On Executive Compensation For Fiscal Year 2010 53 Executive Compensation 54 Equity Compensation Plan Information 91 Certain Relationships And Related Person Transactions 92 Table of Contents URS CORPORATION 600 Montgomery Street, 26th Floor San Francisco, CA94111-2728 PROXY STATEMENT For Annual Meeting of Stockholders May 26, 2011 The enclosed proxy is solicited on behalf of the Board of Directors of URS Corporation (the "Board"), a Delaware corporation, for use at our Annual Meeting of Stockholders to be held on May 26, 2011, at 9:00 A.M., Pacific Daylight Time (the "Annual Meeting"), or at any adjournment or postponement of the Annual Meeting, for the purposes set forth in this proxy statement and in the accompanying Notice of Annual Meeting of Stockholders.The Annual Meeting will be held at the offices of Cooley LLP, 101 California Street, 5th Floor, San Francisco, CA94111-5800.We intend to mail this proxy statement and accompanying proxy card on or about April 21, 2011, to all stockholders of record entitled to vote at the Annual Meeting. ABOUT THE ANNUAL MEETING Q:What is the purpose of the Annual Meeting? A:At the Annual Meeting, stockholders will vote on the following matters: ·Election of the Board’s nominees for director to serve for the ensuing year and until their successors are elected; ·Ratification of the selection by our Audit Committee of PricewaterhouseCoopers LLP as our independent registered public accounting firm for fiscal year 2011; ·Advisory approval of the compensation of our named executive officers, as disclosed in this proxy statementin accordance with SEC rules; and ·Advisory indication of the preferred frequency of stockholder advisory votes on the compensation of our named executive officers. Q:Who is entitled to vote at the Annual Meeting? A:Only stockholders of record at the close of business on April 4, 2011, the record date for the Annual Meeting, are entitled to receive notice of and to participate in the Annual Meeting.If you were a stockholder of record on that date, you will be entitled to vote all of the shares that you held on that date at the Annual Meeting, or at a subsequent date if the Annual Meeting were adjourned or postponed.If, on April 4, 2011,your shares were held, not in your name, but rather in an account at a brokerage firm, bank, dealer, or other similar organization, then you are the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by that organization.The 1 Table of Contents organization holding your account is considered the stockholderof record for purposes of voting at the Annual Meeting.As a beneficial owner, you have the right to direct your broker or other agent regarding how to vote the shares in your account.You are also invited to attend the Annual Meeting in person.However, since you are not the stockholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy from your broker or other agent. Q:What are the voting rights of the holders of common stock? A:Each outstanding share of our common stock will be entitled to one vote on each matter to be voted upon at the Annual Meeting. Q:How is a quorum determined? A:Holders of at least a majority of the outstanding shares of common stock entitled to vote must be present in person or represented by proxy at the Annual Meeting to achieve the required quorum for the transaction of business.As of the record date, 78,701,901 shares of our common stock, representing the same number of votes, were outstanding and entitled to vote.Therefore, the presence in person or by proxy of the holders of at least 39,350,951 shares of our common stock will be required to establish a quorum.Your shares will be counted towards the quorum only if you submit a valid proxy (or one is submitted on your behalf by your broker, bank or other nominee) or if you vote in person at the meeting.Abstentions and broker non-votes will be counted towards the quorum requirement.If a quorum is not achieved, holders of at least a majority of the shares present in person or represented by proxy may adjourn the Annual Meeting to another date. All votes will be tabulated by an independent inspector of elections who will separately count affirmative and negative votes, abstentions and broker non-votes. Q:What are broker non-votes? A:Broker non-votes occur when a beneficial owner of shares held in “street name” does not give instructions to the broker or nominee holding the sharesas to how to vote on matters deemed “non-routine.”Generally, if shares are held in “street name,” the beneficial owner of the shares is entitled to give voting instructions to the broker or nominee holding the shares.If the beneficial owner does not provide voting instructions, the broker or nomineecan still vote the shares with respect to matters that are considered to be “routine,” but not with respect to “non-routine” matters.Under the rules and interpretations of the New York Stock Exchange (“NYSE”), “non-routine” matters are 2 Table of Contents matters that may substantially affect the rights or privileges of stockholders, such as mergers, stockholder proposals, elections of directors (even if not contested) and, under a new amendment to the NYSE rules, executive compensation, including the advisory stockholder votes on executive compensation and on the frequency of advisory stockholder votes on executive compensation.Therefore, brokers and other nominees will not be able to vote on those matters unless they receive instructions from the beneficial owners of the shares.Accordingly, it is particularly important that beneficial owners instruct their brokers how they wish to vote their shares. Q:How do I vote? A:You may vote FOR, AGAINST or ABSTAIN from voting for all or any of the nominees in Proposal 1 and FOR, AGAINST or ABSTAIN from voting on Proposal 2 and Proposal 3.With regard to your advisory vote in Proposal 4 on how frequently we should solicit stockholder advisory approval of executive compensation, you may vote for any one of the following: one year, two years or three years, or you may abstain from voting on that matter.If you complete and sign the accompanying proxy card and return it to us before the Annual Meeting, it will be voted as you direct.Simply complete and mail the proxy card to ensure that your vote is counted.If you are a registered stockholder on the record date and attend the Annual Meeting, you may deliver your completed proxy card in person.Alternatively, if you are a record holder, you can vote over the telephone, by dialing toll-free 1-800-690-6903 using a touch-tone phone and following the recorded instructions.You will be asked to provide the company number and control number from the enclosed proxy card.To be counted, your vote must be received by 11:59 p.m., Eastern Time, on May 25, 2011, the day prior to the Annual Meeting. To vote over the internet, if you are a record holder, go to http://proxyvote.com.You will be asked to provide the company number and control number from the enclosed proxy card.To be counted, your vote must be received by 11:59 p.m., Eastern Time, on May 25, 2011, the day prior to the Annual Meeting. If you are a beneficial owner of shares registered in the name of your broker, bank, or other agent, you should have received a proxy card and voting instructions with these proxy materials from that organization rather than from us.Simply complete and mail the proxy card to ensure that your vote is counted.Alternatively, you may vote by telephone or via the internet as instructed by your broker or bank.“Street name” stockholders who wish to vote in person at the Annual Meeting will need to obtain proxy cards issued in their names from the 3 Table of Contents institutions that hold their shares. Q:Can I revoke my proxy later? A:Yes.You have the right to revoke your proxy at any time before the Annual Meeting by: ·Filing a timely written notice of revocation with our Corporate Secretary at our principal executive office (600 Montgomery Street, 26th Floor, San Francisco, CA94111-2728); ·Filing another properly executed proxy showing a later date with our Corporate Secretary at our principal executive office (see address immediately above); ·Granting a subsequent proxy by telephone or through the internet; or ·Attending the Annual Meeting and voting in person, although if your shares are held of record by a broker, bank or other nominee and you wish to vote at the Annual Meeting, you must obtain from the record holder a proxy card issued in your name.Attendance at the Annual Meeting will not, by itself, revoke your proxy. Q:How does the Board recommend I vote on the proposals? A:Our Board recommends a vote: ·FOR each of our director nominees; ·FOR the ratification of the selection of PricewaterhouseCoopers LLP as our independent registered public accounting firm for fiscal year 2011; ·FOR advisory approval of the compensation of our named executive officers; and ·FOR THREE YEARS as the preferred frequency of advisory votes to approve executive compensation. Q:What is the vote required to approve the proposals? A:Once a quorum has been established, ·For Proposal 1, directors will be elected by a majority of the votes cast by holders of shares entitled to vote at the Annual Meeting.This means that the number of votes cast FOR a director must exceed the number of votes cast AGAINST that director.Under our Bylaws, abstentions are not “votes cast” in the election of directors.Likewise, broker non-votes will have no effect and will not be counted as “votes cast” for purposes of this proposal. ·To be approved, Proposal 2 must receive FOR votes from the holders of a majority of shares present in person or represented 4 Table of Contents by proxy and entitled to vote at the Annual Meeting.Abstentions will be counted toward the tabulation of votes cast on the proposal and will have the same effect as AGAINST votes.Broker non-votes will have no effect. ·Proposal 3, advisory approval of the compensation of our named executive officers, will be considered to be approved if it receives FOR votes from the holders of a majority of shares present in person or represented by proxy and entitled to vote at the Annual Meeting.Abstentions will have the same effect as AGAINST votes.Broker non-votes will have no effect. ·For Proposal 4, advisory vote on the frequency of stockholder advisory votes on executive compensation, the frequency receiving the votes of the holders of a majority of shares present in person or represented by proxy and entitled to vote at the Annual Meeting will be considered the frequency preferred by the stockholders.Abstentions will be counted toward the vote total and, therefore, will have the same effect as votes against each of the three alternative voting frequencies.Broker non-votes will have no effect. Q:How will my shares be voted if I return a blank, but signed and dated, proxy card? A:If you sign and send in your proxy card and do not indicate how you want to vote, the persons named as proxies will vote as the Board recommends on each proposal, that is, FOR each of the director nominees named in this proxy statement in Proposal 1, FOR Proposals 2 and 3 and for THREE YEARS as the preferred frequency of advisory votes to approve executive compensation. Q:How will voting on any other business be conducted? A:Although we do not know of any business to be conducted at the Annual Meeting other than the proposals described in this proxy statement, if any other business comes before the Annual Meeting, your signed proxy card gives authority to the proxyholders, H. Thomas Hicks and Joseph Masters, to vote on those matters in their discretion. Q:Who will bear the costs of this solicitation? A:We will bear the entire cost of solicitation of proxies, including preparation, assembly, printing and mailing of this proxy statement, the proxy card and any additional information furnished to stockholders.Copies of solicitation materials will be furnished to banks, brokerage houses, fiduciaries and custodians holding in their names shares of common stock beneficially owned by others to forward to the beneficial owners.We may reimburse persons representing beneficial owners of common stock for their costs of forwarding solicitation materials to the beneficial owners.Original solicitation of proxies by mail may be supplemented by telephone, facsimile or 5 Table of Contents personal solicitation by our directors, officers or other regular employees.We have also engaged D.F. King as our proxy solicitation firm.Directors and employees will not be paid any additional compensation for soliciting proxies, but D.F. King will be paid approximately $25,000, plus reimbursement for out-of-pocket expenses if it solicits proxies. Q:What proxy materials are available on the internet? A:Our proxy statement, annual report to stockholders and annual report on Form 10-K are available at http://www.urs.com/proxy. Q:How can I find out the results of the voting at the Annual Meeting? A:Preliminary voting results will be announced at the Annual Meeting.In addition, we expect to report our preliminary voting results or, if available to us on a timely basis, our final voting results on a current report on Form 8-K to be filed with the SEC within four business days after the end of the Annual Meeting.If not earlier reported, we expect to report our final voting results in an amendment to our Form 8-K within four business days after the final results are known to us. Q:When are stockholder proposals due for next year’s Annual Meeting? A:The deadline for submitting a stockholder proposal to us for inclusion in our proxy statement and form of proxy for our 2012 Annual Meeting of Stockholders pursuant to Rule 14a-8 of the Securities and Exchange Commission (the “SEC”) is December 23, 2011.A stockholder who wishes to nominate persons for election to the Board or propose other proper business before the stockholders at our 2012 Annual Meeting of Stockholders must notify us of that matter not later than the close of business on February 26, 2012 nor earlier than the close of business on January 27, 2012.You should also review our Bylaws, which contain additional requirements about advance notice of nominees and stockholder proposals, and the section, “Information About The Board of Directors - Director Nominees,” in this proxy statement. ADDITIONAL INFORMATION Householding of Proxy Materials A single proxy statement may be delivered to multiple stockholders sharing an address unless contrary instructions have been received from the affected stockholders.This process, which is commonly referred to as “householding,” potentially means extra convenience for stockholders and cost savings for companies. If, at any time, you no longer wish to participate in “householding” and would prefer to receive a separate proxy statement and annual report, 6 Table of Contents please notify your broker or direct your written request to our Corporate Secretary, Joseph Masters, at our principal executive office (600 Montgomery Street, 26th Floor, San Francisco, CA94111-2728, (415) 774-2700).Stockholders who currently receive multiple copies of the proxy statement at their addresses and would like to request “householding” of their communications should contact their brokers. Annual Report and Available Information Our annual report to stockholders and our annual report on Form 10-K for the fiscal year ended December 31, 2010 accompany this proxy statement, but do not constitute a part of the proxy soliciting materials.Additional copies of our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, including financial statements, but without exhibits, are available without charge to any person whose vote is solicited by this proxy statement upon written request to our Corporate Secretary, Joseph Masters, at our principal executive office (600 Montgomery Street, 26th Floor, San Francisco, CA94111-2728).In addition, copies of our Corporate Governance Guidelines, our Audit Committee Charter, our Compensation Committee Charter, our Board Affairs Committee Charter and our Code of Business Conduct and Ethics are available without charge upon written request to the above address.Copies also may be obtained without charge through our website at www.urs.com and, with respect to our Annual Report on Form 10-K, on the SEC’s website at www.sec.gov. . 7 Table of Contents INFORMATION ABOUT THE BOARD OF DIRECTORS Board Meetings and Attendance During our fiscal year 2010, the Board held a total of eight board meetings: seven board meetings and one joint meeting with the Audit Committee.Each director attended at least 75% of the aggregate of (1) the total number of meetings of the Board (held during the portion of the last fiscal year for which he or she served as a director) and (2) the total number of meetings of all the Committees of the Board on which he or she served (held during the portion of the last fiscal year that he or she served as a Committee member).Our non-management directors met in executive session at four meetings of the Board during fiscal year 2010. It is our policy to invite the members of the Board to attend our annual stockholders’ meeting.All members of the Board attended our 2010 annual stockholders’ meeting. Majority Vote Standard in Uncontested Board Elections Our Bylaws include a majority vote standard for the election of directors in uncontested elections.Under this standard, the number of shares voted FOR a director must exceed the number of votes cast AGAINST that director; for this purpose, abstentions are not considered “votes cast.”However, in a contested election where the number of nominees for director exceeds the number of directors being elected, each director will be elected by plurality voting.Any incumbent director nominated for reelection who does not receive a majority of the votes cast in an uncontested election is required to tender his or her resignation to the Board.In that event, the Board Affairs Committee will consider the vote and recommend whether to accept or reject the resignation or whether other action should be taken.The Board will act on the Board Affairs Committee’s recommendation, taking into account any factors or other information that it considers appropriate and relevant, and will publicly disclose its decision within 90 days from the date of the certification of the election results.If the incumbent director’s resignation is not accepted by the Board, then the incumbent director will continue to serve until the next annual meeting or until his or her successor is duly elected, or his or her earlier resignation or removal. . 8 Table of Contents Board Committees The Board has standing Audit, Board Affairs and Compensation Committees. For our current directors, the following table provides membership and meeting information for fiscal year 2010 for each of the Board committees: Name Audit Board Affairs Compensation Mr. Armen Der Marderosian^ X* Mr. Mickey P. Foret X Senator William H. Frist, M.D. X# Ms. Lydia H. Kennard X* Mr. Donald R. Knauss Mr. Martin M. Koffel General Joseph W. Ralston, USAF (Ret.) X#
